DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/20 has been entered. 

Receipt is acknowledged of Remarks and an IDS filed on 12/02/20 and a second IDS filed on 01/27/21. No claims have been amended, canceled or added. Accordingly, claims 1 and 3-14 remain pending and under examination herein. Claims 15-21 are withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishen et al (US 20110027384) in view of Stagliano et al (US 20140024810) and Carli et al (US 20110294746).

Kishen et al teach a photosensitising composition comprising a mixture of at least one oxygen carrier, at least one oxidising agent and at least one surfactant, and its uses. The photosensitising composition may be used for treating and/or preventing conditions caused by microorganisms (See abstract and [0006]). According to a an emulsion (See [0007] and [0044]).
The at least one photosensitising compound may be selected from the group consisting of: toluidene blue, methylene blue, azure A chloride, haematoporphyrin ester, photoactive fullerenes (e.g. C16-b), phthalocyanines, etc, or mixtures thereof. In particular, the at least one photosensitising compound is methylene blue. (See [0010] and [0061]). 
The said photosensitising composition may further comprise a mixture of polyethylene glycol, ethanol and water. The polyethylene glycol may be glycerol. In particular, the photosensitising composition may further comprise a mixture of glycerol, ethanol and water (See [0011] and [0029]). 
The discloure provides a photosensitising composition comprising a mixture of: at least one oxygen carrier; at least one oxidising agent; and at least one surfactant, wherein the at least one surfactant may be selected from the group consisting of: mineral oil, glycerol, polyethylene glycol, non-ionic detergent, polypropylene glycol, SDS and any suitable detergent. The non-ionic detergent may be Triton X, in particular Trixon X-100 (See [0042], [0048] and [0063]). 
	The said photosensitising composition may additionally comprise buffers, salts for adjusting the tonicity of the composition, preservatives, gelling agents and the like. The use of such agents for pharmaceutical active substances is well known in the art (See [0067]).
Kishen et al lack the specific claimed photosensitizers. Stagliano et al teach the said photosensitizers. Kishen et al is silent with regard to the temperature or specific surfactants. These are known in the art as shown by Carli et al. 

Stagliano et al teach modified antibodies which contain an antibody or antibody fragment (AB) modified with a masking moiety (MM). Such modified antibodies can be further coupled to a cleavable moiety (CM), resulting in activatable antibodies (AAs), wherein the CM is capable of being cleaved, reduced, photolysed, or otherwise modified  (See abstract). 
The agent to be attached to an AB for use in an AA include pharmaceutical agents, toxins, enzymes, antibiotics, photochemicals, etc (See [0250]).
The said photochemicals including photosensitizers such as porphyrins and modified porphyrins, thiazines, xanthenes, azines, flavin, eosin, methylene blue, tetracyclines, phenothiazines, thiazides, and many others and photothermolytic agents, such as azure A, etc, (See [0251]). 
The said pharmaceutical formulations further comprise carriers, excipients, stabilizers, and the like including preservatives such as octadecyldimethylbenzyl ammonium chloride and non-ionic surfactants (See [0376]). 

	Carlie et al teach a microemulsion formulation suitable for preventing assembly of amphiphilic drug molecules (See abstract). The said microemulsion comprises at least two structurally different non-ionic surfactants, which are different from the oily component (ii). By combining two structurally different non-ionic surfactants, on the one fine dispersion of the oil in the water phase. Examples of non-ionic surfactants are alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, polyoxyalkylene glycerol ester, polyvinyl alcohol, etc, (See [0072]-[0077]).
The said microemulsions also comprise at least one co-surfactant selected from the group consisting of polyglycerol ester with fatty acids, diethylene glycol monoethyl ether (DME), polyglycerol-6-dioleate, ethanol, n-propanol, 1,2-propyleneglycol, and polyoxyethylene hydrogenated castor oil, etc. Most preferably, the cosurfactant is ethanol (see [0082]-[0086]).
The aqueous phase may further comprise a water soluble formulation aid known in the art which are e.g. suitable for adjusting pH value, viscosity, taste, stability etc. Examples for formulation aids are buffers and viscosity-increasing polymers such as cellulose derivatives, polyvinylpyrrolidone, alginate sodium and chitosan, polyacrylic acid salts, etc, (See [0069]). 
The said microemulsion is an oil-in-water microemulsion (See [0105]).
Further, the said microemulsions are stable, i.e. the droplet size remains unchanged and no superaggregates are formed over time, preferably over a period of 6 months, at standard temperature and standard pressure conditions (room temp. is 25 ºC and atm. pressure is 1,013.25 mbar) (See [0112]).
		
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Stagliano et al and Carli et al with Kishen et al to arrive at the instant invention. 

Kishen et al also disclose that the said compositions may be in the form of an emulsion and comprise surfactants including polyethylene glycols and non-ionic detergents including TritonX-100. While Kishen et al exemplify a few surfactants, they do disclose that any suitable surfactant can be used. Carli et al teach microemulsions comprising two or more surfactants including alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, etc. Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable surfactants for the . 

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishen et al (US 20110027384) in view of Balbas et al (US 20150274693), Carli et al (US 20110294746) and Wood et al (US 20060264423).

	Kishen et al and Carlie et al’s teaching are delineated above and incorporated herein. Kishen et al lack a disclosure on claimed photosensitisers. These are known from prior art such as Balbas et al. The references also lack a disclosure on specific surfactants of claims 5 and 7. These are disclosed by Wood et al. 

	Balbas et al teach compounds useful as modulators, agonists or antagonists of androgen receptor (AR), compositions thereof, useful in medicine, and particularly for treating any of a variety of diseases, disorders or conditions (See abstract).
In certain embodiments, entities or moieties within conjugates of the invention comprise a photosensitizer used in photodynamic therapy (PDT). In PDT, local or systemic administration of a photosensitizer to a patient is followed by irradiation with light that is absorbed by the photosensitizer in the tissue or organ to be treated. 0214]
Suitable photosensitizers include porphyrins and porphyrin derivatives (e.g., chlorins, phthalocyanines, and naphthalocyanines); coumarins, flavins, fullerenes, purpurins, methylene blue derivatives, xanthene dyes (e.g., eosins, erythrosins, rose bengals), etc, (See [0217]). 

Wood et al teach pharmaceutical compositions comprising a thiazine dye, especially methylene blue, a derivative thereof, or pharmaceutically acceptable salts thereof, in a pharmaceutically acceptable carrier (See [0014 and [0018]). 
The compositions further comprise a pharmaceutically acceptable carrier and optionally one or more pharmaceutically acceptable excipients, including diluents, binders, stabilizers, surfactants, and combinations thereof. The compositions can be formulated for controlled release of the active agent (See [0016]).
Surfactants may be anionic, cationic, amphoteric or nonionic surface active agents. Suitable anionic surfactants include those containing carboxylate, sulfonate and sulfate ions. Examples of anionic surfactants include sodium, potassium, ammonium of long chain alkyl sulfonates and alkyl aryl sulfonates such as sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates, such as sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates; and alkyl sulfates such as sodium lauryl sulfate. Cationic surfactants include quaternary ammonium compounds such as benzalkonium chloride, stearyl dimethylbenzyl ammonium chloride, etc. Examples of nonionic surfactants include ethylene glycol monostearate, polyglyceryl-4-oleate, PEG-150 laurate, PEG-400 monolaurate, PEG-1000 cetyl ether, polypropylene glycol butyl ether, etc. Examples of amphoteric surfactants include sodium N-dodecyl-β-alanine, sodium N-lauryl-β-iminodipropionate, myristoamphoacetate, lauryl betaine and lauryl sulfobetaine, etc, (See [0052]). 
sodium alginate, cellulose, including hydroxypropylmethylcellulose, hydroxypropylcellulose, ethylcellulose, polyvinylpyrrolidone, etc, (See [0048]).

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Balbas et al, Carli et al and Wood et al with Kishen et al to arrive at the instant invention. 
It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. It would have been obvious to do so because Kishen et al teach photosensitizing composition comprising one or more photosensitizing active agents and excipients including one or more surfactants and solvents. The photosensitizing agents, including porphyrins and methylene blue are to inactivate microorganisms. Balbas et al also teach compositions for treating various disorders and disclose a list of photosensitizers suitable for inclusion in such formulations including porphyrins, methylene blue, flavins, fullerene, comarins, phthalocyanines, etc. Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable photosensitizing compounds as taught by Balbas et al for inclusion in the photosensitizing compositions of Kishen et al with a reasonable expectation of success. It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful as alternatively usable species. Kishen teach that photosensitizing agents including methylene blue is suitable for inclusion in their formulations. Balbas et al also 
Kishen et al also disclose that the said compositions and comprise surfactants including polyethylene glycols and non-ionic detergents including TritonX-100. While Kishen et al exemplify a few surfactants, they do disclose that any suitable surfactant can be used. Carli et al teach microemulsions comprising two or more surfactants including alkylglucosides, polyglycerol fatty acid esters, polyglycerol ether, etc. Wood et al teach formulations comprising a photosensitizing agent such as methylene blue and excipients such as surfactants including alkyl sulfonates and alkyl aryl sulfonates, alkyl sulfates, quaternary ammonium compounds such as benzalkonium chloride, stearyl dimethylbenzyl ammonium chloride, polyglyceryl-4-oleate, PEG-150 laurate, PEG-400 monolaurate, PEG-1000 cetyl ether, polypropylene glycol butyl, etc. 
Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for other suitable surfactants for the photosensitizing compositions of Kishen et al with a reasonable expectation of success. Kishen et al, Carli et al and Wood et al disclose addition of other compounds to the formulation such as gelling agents including cellulose derivatives and alginates. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1- Barriol et al (4,252,657). 	
	Barriol et al teach oil and water microemulsions containing: a mixture of at least three surfactants constituted respectively by a salt of an alkylsulphuric acid, a alkylaryl sulphonic acid and a salt of a carboxylic acid derivative selected from the group comprising sulphosuccinic acid and sulphosuccinamic acid, at least one cosurfactant constituted by a compound which is capable of forming hydrogen bonds with water (See abstract).
	Barriol et al state that said microemulsions is stable at a temperature within the range of 30 ºC to 80 ºC at atmospheric pressure (atmospheric pressure is 1013.25 mbar)  (See col. 2, lines 22-27 and col. 4, lines 26-30). The said microemulsion preferably contains an alkylsulphate in which the alkyl radical has 6 to 22 carbon atoms, and an alkylaryl sulphonate (See col. 4, lines 35-39).

2- Berthiaume et al (5,683,625).
Berthiaume et al teach a method of making microemulsion compositions (See title and abstract). The said microemulsions may be an oil-in-water microemulsion comprising a low amino content silicone, a surfactant and water and made into personal care products (See col. 2, lines 25-41). 
The preferred surfactants for use as the primary surfactant are the trimethylnonyl polyethylene glycol ethers and polyethylene glycol ethers of linear 11-15 carbon atom containing alcohols. The optional secondary surfactants may be anionic, cationic, nonionic, or amphoteric and may either be soluble or insoluble in the preferred amino functional silicone of A(1). Nonionic surfactants are preferred including the alkyl phenol ethoxylates and polyethylene glycol ethers of linear 11-15 carbon atoms containing alcohols (See col. 5, lines 18-60).

Response to Arguments
Applicant's arguments filed 12/02/20 have been fully considered but they are moot. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. That is Applicant’s arguments are drawn to the combination of Goodrich with Kishen et al reference. However new rejections do not rely on Goodrich. 

	Claims 1 and 3-14 remain rejected. Claims 15-21 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
                                                                                    /Mina Haghighatian/                                                                                     

Mina Haghighatian
Primary Examiner
Art Unit 1616